Case: 21-10879      Document: 00516253662         Page: 1    Date Filed: 03/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-10879                    March 25, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Jesus Barrieta-Barrera,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-23-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Jesus Barrieta-Barrera appeals his conviction and sentence for
   illegal reentry after deportation following an aggravated felony conviction, in
   violation of 8 U.S.C. § 1326(a) and (b)(2). Barrieta-Barrera contends that the
   district court erred in sentencing him under § 1326(b)(2) because his prior


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10879      Document: 00516253662           Page: 2   Date Filed: 03/25/2022




                                     No. 21-10879


   Minnesota conviction for criminal sexual contact in the third degree does not
   constitute an aggravated felony after Mathis v. United States, 136 S. Ct. 2243
   (2016), and as a result, his two prior illegal reentry offenses do not count as
   aggravated felonies.
          As the Government asserts and as Barrieta-Barrera concedes, the sole
   issue raised on appeal is foreclosed by United States v. Gamboa-Garcia, 620
   F.3d 546, 548-49 (5th Cir. 2010), and United States v. Piedra-Morales, 843
   F.3d 623, 624-25 (5th Cir. 2016). Because the Government’s position “is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments of the district court are AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                          2